Title: To Benjamin Franklin from Le Roux, 25 February 1779
From: Le Roux, C.-J.
To: Franklin, Benjamin


Monsieur
Paris 25. fev. 1779.
C’est à Mr. Le coeur, mon ami, et au précepteur de m. votre petit-fils, que j’ai l’obligation d’avoir pu vous voir et vous communiquer quelques papiers qui peuvent être utiles au public. Je vous prie instamment, Monsieur, de me faire le plaisir de remettre à Monsieur Necker le Mémoire intitulé Plan d’un Nouvel Etablissement patriotique et désinterressé &c. J’aurai l’honneur de vous en presenter une autre copie pour Vous, si ce Plan peut mériter votre estime.
J’ai l’honneur d’être respectueusement Monsieur Votre très humble et très obéissant Serviteur
Le Roux
 
Addressed: A Monsieur / Monsieur Franklin / à Passi./
